Exhibit 10.28

 

 

AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of April 29, 2004, is entered into between and
among, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent” and together with the Lenders,
collectively, the “Lender Group”), SILICON GRAPHICS, INC., a Delaware
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower,” and individually and
collectively, jointly and severally, as “Borrowers”), in light of the following:

 

WITNESSETH

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of September 20, 2002 (as
amended, restated, supplemented, or modified from time to time, the “Loan
Agreement”);

 

WHEREAS, Borrowers have requested that Agent (i) modify the capital expenditure
covenant to exclude certain reimbursable tenant improvement expenses; (ii)
revise concentration limits for certain account debtors, (iii) modify
eligibility criteria of Eligible Canadian Accounts to include all Canadian
account debtors, and (iv) amend the Loan Agreement to reflect the new
headquarters of Parent; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

 

1.                                      DEFINITIONS.  Capitalized terms, which
are used in this Amendment but not defined herein, shall have the meanings
ascribed to them in the Loan Agreement, as amended hereby.

 

2.                                      AMENDMENTS TO LOAN AGREEMENT.


 


(A)                                  SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING DEFINED TERMS IN PROPER ALPHABETICAL ORDER OR
AMENDING AND RESTATING THE FOLLOWING DEFINITION IN ITS ENTIRETY, AS THE CASE MAY
BE:


 

“‘Eligible Canadian Accounts’ means those Accounts created by a Borrower in the
ordinary course of its business as to which the following is applicable: such
Account does not qualify as an Eligible Domestic Account solely because the
Account Debtor with respect to such Account maintains its chief executive office
in Canada rather than in the

 

1

--------------------------------------------------------------------------------


 

United States or is organized under the laws of Canada or a political
subdivision thereof rather than under the laws of the United States or any state
thereof.”

 

“‘Eligible Domestic Accounts’ means those Accounts created by one of Borrowers
in the ordinary course of its business, that arise out of its sale of goods,
that comply with each of the representations and warranties respecting Eligible
Accounts made by Borrowers under the Loan Documents, and that are not excluded
as ineligible by virtue of one or more of the criteria set forth below;
provided, however, that such criteria may be fixed and revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any audit
performed by Agent from time to time after the Closing Date.  In determining the
amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to Borrowers.  Eligible Accounts shall not
include the following:

 

(a)                                  Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date or Accounts with selling terms of
more than 60 days,

 

(b)                                 Accounts owed by an Account Debtor (or any
Person known by any Borrower to be an Affiliate of such Account Debtor) where
50% or more of all Accounts owed by that Account Debtor (or any such Affiliate)
are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an employee, Affiliate, or agent of any Borrower (other than any
Person that:  (A) is not an Affiliate or employee of any Borrower and (B) has
entered into a written distribution agreement with any Borrower),

 

(d)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars,

 

(f)                                    Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States, or (ii) is not organized under the laws of the United States or
any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Lenders,

 

(g)                                 Accounts that arise out of the rendition of
services by any Person,

 

2

--------------------------------------------------------------------------------


 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of any Borrower, has or has asserted a right of setoff, has
disputed its liability, or has made any claim with respect to its obligation to
pay the Account, to the extent of such claim, right of setoff, or dispute,

 

(i)                                     Accounts with respect to an Account
Debtor whose total obligations owing to Borrower exceed 10% of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, if Accounts with respect to which
the Account Debtor is (x) General Electric Corporation exceed 35% (or such other
percentage as Agent may determine in its sole discretion) of all Eligible
Accounts in the aggregate, to the extent of the obligations owing by such
Account Debtor in excess of such percentage, (y) Northrop Grumman, NEC
Corporation, General Services Administration, Raytheon Company or Lockheed
Martin exceed 20% (or such other percentage as Agent may determine in its sole
discretion) of all Eligible Accounts in the aggregate, to the extent of the
obligations owing by such Account Debtor in excess of such percentage, or (z)
BAE Systems or Maryland Procurement exceed 15% (or such other percentage as
Agent may determine in its sole discretion) of all Eligible Accounts in the
aggregate, to the extent of the obligations owing by such Account Debtor in
excess of such percentage;

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which a Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

 

(k)                                  Accounts with respect to which the Account
Debtor is located in the states of New Jersey, Minnesota, or West Virginia (or
any other state that requires a creditor to file a business activity report or
similar document in order to bring suit or otherwise enforce its remedies
against such Account Debtor in the courts or through any judicial process of
such state), unless the applicable Borrower has qualified to do business in New
Jersey, Minnesota, West Virginia, or such other states, or has filed a business
activities report with the applicable division of taxation, the department of
revenue, or with such other state offices, as appropriate, for the then-current
year, or is exempt from such filing requirement,

 

(l)                                     Accounts, the collection of which,
Agent, in its Permitted Discretion, has notified Administrative Borrower that
Agent believes to be doubtful by reason of the Account Debtor’s financial
condition,

 

(m)                               Accounts that are not subject to a valid and
perfected first priority Agent’s Lien,

 

(n)                                 Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor,

 

3

--------------------------------------------------------------------------------


 

(o)                                 Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Borrower of the subject contract for goods or
services, or

 


(P)                                 ACCOUNTS FOR WHICH THE APPLICABLE BORROWER
HAS EXECUTORY PERFORMANCE OBLIGATIONS OR WHICH HAVE ACCEPTANCE CRITERIA, UNTIL
SUCH TIME AS SUCH PERFORMANCE OBLIGATIONS OR ACCEPTANCE CRITERIA HAVE BEEN
COMPLETED, ACCEPTED OR WAIVED, AS APPLICABLE.”


 


(B)                                 THE PARTIES CONFIRM THAT, EFFECTIVE AS OF
APRIL 11, 2003, SECTION 1.1 OF THE LOAN AGREEMENT IS AMENDED BY RESTATING THE
FOLLOWING IN ITS ENTIRETY:


 

“‘Accounts’ means all of Borrowers’ now owned or hereafter acquired right,
title, and interest with respect to “accounts” (as that term is defined in the
Code), and any and all supporting obligations in respect thereof, and as for
which the Account Debtor obligated thereon maintains its chief executive office
in the United States or Canada or is organized under the laws of the United
States or any state thereof or under the laws of Canada or any political
subdivision thereof.”

 


(C)                                  SCHEDULE 5.7 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS ATTACHED HERETO AS SCHEDULE 5.7.


 


(D)                                 SECTION 7.20(C) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED BY THE FOLLOWING:


 

“Maximum Capital Expenditures.  Make capital expenditures in excess of
$10,000,000 in any fiscal quarter, excluding reimbursable tenant improvement
expenses incurred solely in connection with the relocation of Parent’s executive
offices to 1400 and 1500 Crittenden Lane, Mountain View, CA 94043.”

 


(E)                                  SECTION 12 OF THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“12.                         NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as the Administrative Borrower or Agent, as applicable, may designate
to each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

 

4

--------------------------------------------------------------------------------


 

Administrative Borrower:

 

Silicon Graphics, Inc.

 

 

1500 Crittenden Lane

 

 

Mountain View, California 94043

 

 

Attn:  Jean Furter, Vice President and Treasurer

 

 

Fax No.: (650) 933-0415

 

 

Email address:  jean@sgi.com

 

 

 

with copies to:

 

 

Davis Polk & Wardwell

 

 

1600 El Camino Real

 

 

Menlo Park, CA 94025

 

 

Attn:  Sally Brammell, Esq.

 

 

Fax No.: (650) 752-2111

 

 

Email address:  brammell@dpw.com

 

 

 

and copies to:

 

 

Silicon Graphics, Inc.

 

 

1500 Crittenden Lane

 

 

Mountain View, California 94043

 

 

Attn: Barry Weinert, Esq., Associate General Counsel

 

 

Fax No.: (650) 933-0651

 

 

Email address:  barryw@sgi.com

 

 

 

If to Lenders:

 

 

c/o Wells Fargo Foothill, Inc.

 

 

2450 Colorado Avenue

 

 

Suite 3000 West

 

 

Santa Monica, California 90404

 

 

Attn:  Business Finance Division Manager

 

 

Fax No.:  (310) 478-9788

 

 

 

with copies to:

 

 

Jeffer, Mangels, Butler & Marmaro LLP

 

 

1900 Avenue of the Stars

 

 

7th Floor

 

 

Los Angeles, California 90067

 

 

Attn:  Joel J. Berman, Esq.

 

 

Fax:  (310) 203-0567

 

 

Email address:  jjb@jmbm.com

 


AGENT AND BORROWERS MAY CHANGE THE ADDRESS AT WHICH THEY ARE TO RECEIVE NOTICES
HEREUNDER, BY NOTICE IN WRITING IN THE FOREGOING MANNER GIVEN TO THE OTHER
PARTY.  ALL NOTICES OR DEMANDS SENT IN ACCORDANCE WITH THIS SECTION 12, OTHER
THAN NOTICES BY AGENT IN CONNECTION WITH ENFORCEMENT RIGHTS AGAINST THE
COLLATERAL UNDER THE PROVISIONS OF THE CODE, SHALL BE DEEMED RECEIVED ON THE
EARLIER OF THE DATE OF ACTUAL RECEIPT OR 3 BUSINESS DAYS AFTER THE DEPOSIT
THEREOF IN THE MAIL.  EACH BORROWER ACKNOWLEDGES AND AGREES THAT NOTICES SENT BY
THE LENDER GROUP IN CONNECTION WITH THE EXERCISE OF ENFORCEMENT RIGHTS AGAINST
COLLATERAL UNDER THE PROVISIONS OF THE CODE SHALL BE DEEMED SENT WHEN DEPOSITED
IN THE MAIL OR PERSONALLY DELIVERED, OR, WHERE PERMITTED BY LAW, TRANSMITTED BY
TELEFACSIMILE OR ANY OTHER METHOD SET FORTH ABOVE.”

 

5

--------------------------------------------------------------------------------


 


(F)                                    EXHIBIT C-1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS ATTACHED HERETO AS EXHIBIT C-1.


 

3.                                      ACKNOWLEDGMENT OF PERMITTED
DISPOSITION.  Agent hereby acknowledges that the sale of Borrowers’ Alias
graphics software business pursuant to that Purchase Agreement, dated as of
April 14, 2004, by and among Parent, Accel-KKR Company, LLC and the other
parties thereto (the “Alias Transaction”) is a Permitted Disposition in
accordance with that certain letter, dated April 12, 2001, by Borrower, a copy
of which is attached hereto as Exhibit A.  Agent agrees that its security
interest in those assets which are sold pursuant to the Alias Transaction will
automatically be released upon the consummation of the Alias Transaction and
authorizes Borrowers to file any and all UCC-3 Financing Statement Amendments,
and other similar statements or documents, required or advisable to evidence
such release; provided, however, that prior to making any such filings Borrowers
shall provide to Agent (i) the final closing statement for the Alias
Transaction, (ii) copies of any and all UCC-3 Financing Statement Amendments,
and (iii) notice of the closing of the Alias Transaction, each in form and
substance satisfactory to Agent in its sole discretion.


 

4.                                      CONDITIONS PRECEDENT TO THIS AMENDMENT. 
The satisfaction of each of the following shall constitute conditions precedent
to the effectiveness of this Amendment and each and every provision hereof:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES IN THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE HEREOF OR AS OF THE DATE OF THE
EFFECTIVENESS OF THIS AMENDMENT; AND


 


(C)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST BORROWER OR THE LENDER GROUP.


 

5.                                      CONSTRUCTION.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF
CALIFORNIA.

 

6.                                      ENTIRE AMENDMENT; EFFECT OF AMENDMENT. 
This Amendment, and terms and provisions hereof, constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersedes any and
all prior or contemporaneous amendments relating to the subject matter hereof
Except for the amendments to the Loan Agreement expressly set forth in Section 2
hereof, the Loan Agreement and other Loan Documents shall remain unchanged and
in full force and effect. To the extent any terms or provisions of this
Amendment conflict with those of the Loan Agreement or other Loan Documents, the
terms and provisions of this Amendment shall control. This Amendment is a Loan
Document.

 

6

--------------------------------------------------------------------------------


 

7.                                      COUNTERPARTS; TELEFACSIMILE EXECUTION. 
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

8.                                      MISCELLANEOUS.


 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT SHALL MEAN AND
REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”,
“THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT
SHALL MEAN AND REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT.


 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

By:

/s/ Thomas P. Shughrue

 

 

Name:

Thomas P. Shughrue

 

 

Title:

Vice President

 

 

 

 

SILICON GRAPHICS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jean Furter

 

 

Name:

Jean Furter

 

 

Title:

Vice President & Treasurer

 

 

 

 

SILICON GRAPHICS FEDERAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Jeff Zellmer

 

 

Name:

Jeff Zellmer

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------